      Case 2:17-cv-00988-JFC-LPL Document 135 Filed 07/29/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JEROME JUNIOR WASHINGTON,                 )
                                           )        Civil Action No. 17 – 988
                         Plaintiff,        )
                                           )        District Judge Joy Flowers Coni
                    v.                     )        Magistrate Judge Lisa Pupo Lenihan
                                           )
 SUPERINTENDENT ROBERT                     )
 GILMORE, et al.,                          )
                                           )
                         Defendants.       )

                                      MEMORANDUM ORDER

       Currently pending before the Court a Motion for Summary Judgment filed by Defendants

Sedlock, Colgan, Braunlich and Morris (ECF No. 104) and a Motion for Summary Judgment

filed by Plaintiff (ECF No. 126). Both Motions were referred to a United States Magistrate

Judge in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72 of the

Local Rules for Magistrate Judges.

       On May 12, 2020, the magistrate judge filed a Report and Recommendation (“R&R”)

wherein she recommended the following: (1) the Motion for Summary Judgment filed by

Defendants Sedlock, Colgan, Braunlich and Morris (ECF No. 104) be granted on the basis that

Plaintiff failed to exhaust his administrative remedies, (2) Plaintiff’s Motion for Summary

Judgment (ECF No. 126) be denied to the extent that it is not construed merely as a response in

opposition to Defendants’ Motion for Summary Judgment, and (3) Defendant Toma be granted

summary judgment sua sponte for Plaintiff’s failure to exhaust his administrative remedies

unless Plaintiff is able to come forward with evidence in his Objections demonstrating that he

did properly exhaust his administrative remedies as to his claims against Defendant Toma prior
                                                1
      Case 2:17-cv-00988-JFC-LPL Document 135 Filed 07/29/20 Page 2 of 3




to filing this lawsuit. (ECF No. 133). The parties were served with the R&R and advised that

the deadline to file written objections to it was May 26, 2020, for registered ECF users and May

29, 2020 ,for unregistered ECF users. As of today, no objections have been filed. Accordingly,

the following Order is now entered.

                             AND NOW, this 29th day of July, 2020;

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 133) is

adopted as the opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment filed by

Defendants Sedlock, Colgan, Braunlich and Morris (ECF No. 104) is GRANTED on the basis

that Plaintiff failed to exhaust his administrative remedies.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.

126) is DENIED to the extent that it is not construed merely as a response in opposition to

Defendants’ Motion for Summary Judgment.

       IT IS FURTHER ORDERED that summary judgment is sua sponte granted in favor of

Defendant Psychiatrist Mr. Toma.

       IT IS FURTHER ORDERED that the Clerk of Court enter judgment in favor of the

Defendants and mark this case CLOSED.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.




                                                  2
      Case 2:17-cv-00988-JFC-LPL Document 135 Filed 07/29/20 Page 3 of 3




                                               By the Court:

                                               /s/ Joy Flowers Conti
                                               Joy Flowers Conti
                                               Senior United States District Judge

Cc:   Jerome Junior Washington
      HV-0282
      SCI Greene
      175 Progress Drive
      Waynesburg, PA 15370

      Counsel of record
      (Via CM/ECF electronic mail)




                                      3
